Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	Applicants argue,
	“
    PNG
    media_image1.png
    961
    696
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    911
    689
    media_image2.png
    Greyscale
”
	Examiner respectfully disagrees with the above arguments. Applicants take a position that Examiner has not addressed, in the Final Rejection of claim 22 on 5/27/2022, that the PDCP entity sends discarding to a TLC entity when PDCP entity receives notification from one or the more than one RLC entity indicating that the PDCP has been success fully delivered. 
	Examiner respectfully submits that ¶99 of NAGASAKA discloses that a “successful delivery indication” is notified to the PDCP entity. This notification is transmitted from the RLC entity 23 to the PDCP entity 12 in ¶98. 

[0098] As described above, the controller 130 of the UE 100 includes, the PDCP entity 12 configured to perform data assignment between the MCG path and the SCG path, the RLC entity 22 (first RLC entity) configured to transmit, to the MeNB 200M, data assigned to the MCG path by the PDCP entity 12, and an RLC entity 23 (second RLC entity) configured to transmit, to the SeNB 200M, data assigned to the SCG path by the PDCP entity. The transmission incomplete data assigned to the SCG path is data (PDCP PDU) for which a transmission completion (Successful Delivery Indication) is not notified from the RLC entity 23 to the PDCP entity 12.
[0099] In the re-routing process, the PDCP entity 12 may recreate a PDCP PDU from the PDCP SDU for which the “Successful Delivery Indication” is not notified, and assign the PDCP PDU to the RLC entity 22 (MCG path). It is noted that, the PDCP entity 12 retains the PDCP SDU (PDCP PDU) without being discarded, until the “Successful Delivery Indication” is notified. Alternatively, in the re-routing process, the PDCP entity 12 or the RLC entity 23 may control the PDCP PDU (RLC SDU) retained by the RLC entity 23 to be transferred to the RLC entity 22.
From above it is perceived that PDCP entity retains a duplicated/recreated PDCP SDU in the RCL entity 22. When a Successful Delivery notification is received from the RLC entity 23, the PDCP entity discards the retained PDCP PDU in the RLC entity 22. 

A person of ordinary skill in the art would reasonably interpret this as the PDCP entity sends discarding to a TLC entity when PDCP entity receives notification from one or the more than one RLC entity indicating that the PDCP has been success fully delivered.

	Furthermore, Applicants argues that the transmission of incomplete data isn’t the same as transmission of PDCP PDU of the claim. Examiner respectfully submits that this remains beyond the scope of the claimed invention as claimed by the claim language. There is no limitation in the claim specifying the data being transmitted in the PDCP PDU. Also, Examiner cited ¶99’s highlighted portion in the Final Rejection of 5/27/2022 only to indicate control of PDCP on the RLC entities and not to rely on the “Alternative” approach indicated by the NAGASAK’s ¶99. The clarification provided in the above paragraphs is to clear any confusion.

Applicants argue,

    PNG
    media_image3.png
    429
    697
    media_image3.png
    Greyscale


Examiner respectfully disagrees with the above arguments. Applicants take a position that the word “another” in the claim language was not considered by Examiner for interpretation and rejection of the claimed invention. Examiner respectfully submits, that Examiner presented the annotated Figure 5 of NAGASAKA showing separate RLC entities. The RLC entity 22 is sent the instruction to discard a recreated/duplicated PDCP PDU when a “Successful Delivery Indication” is received from RLC entity 23. Clearly, those two are different RLC entities.


    PNG
    media_image4.png
    1127
    1168
    media_image4.png
    Greyscale
 

A person of ordinary skill in the art would reasonably interpret sending a second message (instruction for discarding) to RLC entity 22 when receiving a notification of successful delivery from RLC entity 23, as teaching of “send, when the PDCP entity receives a notification from one of the more than one RLC entity, a second indication for discarding the PDCP PDU to another one or more of the more than one RLC entity, wherein the notification indicates that the PDCP PDU is successfully delivered.”

All are remaining arguments are based on the arguments above and are fully responded to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                             
OMER S. MIAN
Primary Examiner
Art Unit 2461